DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoguchi et al. US 7,982,972.
Regarding claim 1, Inoguchi teaches
	a display device (figures 16 and 18, shows the HMD 100 of each embodiments 1 to 9), comprising,
	a first screen (first display element 13-note: this component is only for one eye (left)) and a first reflector (11 is on the emission side of the first display element 13-note: this component is only for one eye (left)) on a light emission side of the first screen (13-note: this component is 
	a second screen (second display element 14-note: this component is only for one eye (left)) and a second reflector (12 is on the emission side of second display element 14-note: this component is only for one eye (left)) on a light emission side of the second screen (14-note: this component is only for one eye (left)), wherein the second screen (14-note: this component is only for one eye (left)) and the second reflector (12-note: this component is only for one eye (left)) are in a second light path (path of the rays projected from the second display element 14-note: this component is only for one eye (left));	
	wherein the first light path (light ray from the first display element 13) and the second light path (light ray from the second display element 14) converge in a first position (exit pupil S).

Regarding claim 4, Inoguchi teaches
	the display device (figures 16 and 18, shows the HMD 100 of each embodiments 1 to 9, note: the following is the component which is on the opposite side of the eye (opposite side from the location of the first and second screen)-column 3, lines 60-65 and column 4, lines 1-10) according to claim 1, further comprising,
	a third screen (first display element 13-note: this component is only for one eye (right) - column 3, lines 60-65 and column 4, lines 1-10) and a third reflector (11 is on the emission side of the first display element 13-note: this component is only for one eye (right) - column 3, lines 
	a fourth screen (second display element 14-note: this component is only for one eye (right)) and a fourth reflector (12 is on the emission side of second display element 14-note: this component is only for one eye (right)) on a light emission side of the fourth screen (14-note: this component is only for one eye (right)), wherein the fourth screen (14-note: this component is only for one eye (right)) and the fourth reflector (12-note: this component is only for one eye (right)) are in a fourth light path (path of the rays projected from the second display element 14-note: this component is only for one eye (right));	
	wherein the third light path (light ray from the first display element 13) and the fourth light path (light ray from the second display element 14) converge in a second position (exit pupil S).

Regarding claim 7, Inoguchi teaches
the display device (figures 16 and 18, shows the HMD 100 of each embodiments 1 to 9) according to claim 4, wherein the first light path (the light path of the light ray from the first display element 13) and the third light path (the light path of the light ray from the first display element 13; note: the following is the component which is on the opposite side of the eye (opposite side from the location of the first and second screen)) are symmetric with respect to a symmetrical plane (center of optical path and light rays that are center of exit pupil S); and the 

Regarding claim 14, Inoguchi teaches 
the display device (figures 16 and 18, shows the HMD 100 of each embodiments 1 to 9)
according to claim 1, wherein the first screen (13-note: this component is only for one eye (left)) and the second screen (14-note: this component is only for one eye (left)) are configured to display different pictures (column 17, lines 5-10 teaches the reflects the light flux by the optical path combining surface that is formed inside the first optical element 1 and uses the two display elements (two original images)).
Regarding claim 15, Inoguchi teaches 
the display device (figures 16 and 18, shows the HMD 100 of each embodiments 1 to 9) according to claim 4, wherein the first screen (13-note: this component is only for one eye (left)) and the third screen (13; note: this means that this magnification is smaller than the image light 420-1-note: this component is only for one eye (right)) are configured to simultaneously display (13, 13 and note: this means that this magnification is smaller than the image light) different portions of a same picture (combined image IC), and the second screen and the fourth screen (14-note: this component is only for one eye (left), and 14 -note: this component is only for one eye (right) and note: this means that this magnification is smaller than the image light) are 

Regarding claim 16, Inoguchi teaches
	a display method (figures 16 and 18, shows the HMD 100 of each embodiments 1 to 9), comprising,
	emitting light toward a first reflector (11 is on the emission side of the first display element 13-note: this component is only for one eye (left)) by using a first screen (first display element 13-note: this component is only for one eye (left)), wherein the first screen (13-note: this component is only for one eye (left)) and the first reflector (11-note: this component is only for one eye (left)) are in a first light path (path of the rays projected from the first display element 13); and
	emitting light toward a second reflector (12 is on the emission side of the second display element 14-note: this component is only for one eye (left)) by using a second screen (14-note: this component is only for one eye (left)), wherein the second screen (14-note: this component is only for one eye (left)) and the second reflector (12) are in a second light path (path of the rays projected from the second display element 14);
	wherein the first light path (light ray from the first display element 13) and the second light path (light ray from the second display element 14) converge in a first position (exit pupil S).

Regarding claim 18, Inoguchi teaches

	emitting light toward a third reflector (11 is on the emission side of the first display element 13-note: this component is only for one eye (left)) by using a third screen (first display element 13-note: this component is only for one eye (right)), wherein the third screen (13-note: this component is only for one eye (right)) and the third reflector (11-note: this component is only for one eye (right)) are in a third light path (path of the rays projected from the first display element 13); and
	emitting light toward a fourth reflector (12 is on the emission side of the second display element 14-note: this component is only for one eye (right)) by using a fourth screen (14-note: this component is only for one eye (right)), wherein the fourth screen (14-note: this component is only for one eye (right)) and the fourth reflector (12-note: this component is only for one eye (right)) are in a fourth light path (path of the rays projected from the second display element 14);
	wherein the third light path (light ray from the first display element 13) and the fourth light path (light ray from the second display element 14) converge in a second position (exit pupil S).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. US 7,982,972 as applied to claims 1 and 16 above, and further in view of Iba et al. US 5,982,343.
Regarding claim 2, Inoguchi teaches the invention as set forth above but does not specifically teach a first polarizer between the first screen and the first reflector, and a second polarizer between the second screen and the second reflector;
	wherein the first polarizer has a first polarization direction, the second polarizer has a second polarization direction, and the first polarization direction is perpendicular to the second polarization direction; and
	the first reflector is in the second light path, the first reflector is reflective with respect to light being transmitted through the first polarizer and having the first polarization direction,
and the first reflector is transmissive with respect to light being transmitted through the 
second polarizer and having the second polarization direction.
In the same field of endeavor, Iba teaches the display device (figure 6), further comprising: a first polarizer (20) between the first screen (12) and the first reflector (15), and a second polarizer (20 which is the opposite side to the first polarizer) between the second screen (13) and the second reflector (14);
	wherein the first polarizer (20) has a first polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light), the second polarizer (20 which is the opposite side to the first polarizer) has a second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two 
	the first reflector (15) is in the second light path, the first reflector (15) is reflective with respect to light being transmitted through the first polarizer (20) and having the first polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light), and the first reflector (15) is transmissive with respect to light being transmitted through the second polarizer (20) and having the second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the first and second polarizer of Inoguchi, by including the first polarizer having a first direction and a second polarizer having a second direction with a reasonable expectation of success for the purpose of providing to the user a clear image (column 11, lines 30-35).
Thus, Inoguchi, as modified by Iba, teaches the first polarizer having a first direction and a second polarizer having a second direction.
Regarding claim 5, Inoguchi teaches the invention as set forth above but does not specifically teach a third polarizer between the third screen and the third reflector, and a fourth polarizer between the fourth screen and the fourth reflector;
	wherein the third polarizer has the first polarization direction, and the fourth polarizer has  the second polarization direction; and
	the third reflector is in the fourth light path, the third reflector is reflective with respect to light being transmitted through the third polarizer and having the first polarization direction, and the third reflector is transmissive with respect to light being transmitted through the fourth polarizer and having the second polarization direction.
Iba teaches the display device (figure 6; note: the following is the component which is on the opposite side of the eye), further comprising: a third polarizer (20) between the third screen (12) and the third reflector (15), and a fourth polarizer (20 which is the opposite side to the third polarizer) between the fourth screen (13) and the fourth reflector (14);
	wherein the third polarizer (20) has the first polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarizer light), and the fourth polarizer (20 which is the opposite side to the first polarizer) has  the second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13); and
	the third reflector (15) is in the fourth light path, the third reflector (15) is reflective with respect to light being transmitted through the third polarizer (20) and having the first polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the first and second polarizer of Inoguchi, by including the first polarizer having a first direction and a second polarizer having a second direction with a reasonable expectation of success for the purpose of providing to the user a clear image (column 11, lines 30-35).
Thus, Inoguchi, as modified by Iba, teaches the first polarizer having a first direction and a second polarizer having a second direction.

Regarding claim 17, Inoguchi teaches the invention as set forth above but does not specifically teach converting the light emitted by the first screen into light having a first polarization direction by using a first polarizer between the first screen and the first reflector; and
	converting the light emitted by the second screen into light having a second polarization
direction by using  a second polarizer between the second screen and the second reflector;
	wherein the first polarization direction is perpendicular to the second polarization direction;
	the first reflector is in the second light path, the first reflector is reflective with respect to
the light being transmitted through the first polarizer and having the first polarization

Iba teaches the method (figure 6), further comprising,
	converting the light emitted by the first screen (12) into light having a first polarization
direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light) by using a first polarizer (20) between the first screen (12) and the first reflector (15); and
	converting the light emitted by the second screen (13) into light having a second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13) by using  a second polarizer (20 which is the opposite side to the first polarizer) between the second screen (13) and the second reflector (14);
	wherein the first polarization direction is perpendicular to the second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13);
	the first reflector (15) is in the second light path, the first reflector (15) is reflective with respect to the light being transmitted through the first polarizer (20) and having the first polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light), and the first reflector (15) is transmissive with respect to the light being transmitted through the second polarizer (20) and having the second polarization direction (column 11, lines 13-16 light rays 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the first and second polarizer of Inoguchi, by including the first polarizer having a first direction and a second polarizer having a second direction with a reasonable expectation of success for the purpose of providing to the user a clear image (column 11, lines 30-35).
Thus, Inoguchi, as modified by Iba, teaches the first polarizer having a first direction and a second polarizer having a second direction.

Regarding claim 19, Inoguchi teaches the invention as set forth above but does not specifically teach 
	converting the light emitted by the third screen into light having the first polarization direction by using a third polarizer between the third screen and the third reflector; and
	converting the light emitted by the fourth screen into light having the second polarization direction by using a fourth polarizer between the fourth screen and the fourth reflector;
	wherein the third reflector is in the fourth light path, the third reflector is reflective with respect to the light being transmitted through the third polarizer and having the first polarization direction, and the third reflector is transmissive with respect to the light being transmitted through the fourth polarizer and having the second polarization direction.
Iba teaches the method (figure 6; note: the following is the component which is on the opposite side of the eye), further comprising,

	converting the light emitted by the fourth screen (13) into light having the second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13) by using a fourth polarizer (20 which is the opposite side to the third polarizer) between the fourth screen (13) and the fourth reflector (14);
	wherein the third reflector (15) is in the fourth light path, the third reflector (15) is reflective with respect to the light being transmitted through the third polarizer (20) and having the first polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light), and the third reflector (15) is transmissive with respect to the light being transmitted through the fourth polarizer (20) and having the second polarization direction (column 1, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 20-35 the same is the case with light that is emitted from the two dimensional display device 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the first and second polarizer of Inoguchi, by including the first polarizer having a first direction and a second polarizer having a second 
Thus, Inoguchi, as modified by Iba, teaches the first polarizer having a first direction and a second polarizer having a second direction.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. US 7,982,972 in view of Iba et al. US 5,982,343 as applied to claim 2 above, and further in view of Ohkawa et al. US 20200033603.
Regarding claim 3, Inoguchi teaches the display device comprising, the light being transmitted through the second polarizer (20 which is the opposite side to the first polarizer) and having the second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13) is transmitted through the first reflector (15-note: this component is only for one eye (left)).
	Inoguchi in view of Iba does not specifically teach the light is reflected by the second reflector back to the first reflector, and is transmitted through the first reflection again.
	Ohkawa teaches the display device (figure 4) comprising, the light is reflected by the second reflector (paragraph [0056] a second semi-transmitting reflecting layer 21 formed on the second substrate 20) back to the first reflector (paragraph [0053] a first semi-transmitting reflecting layer 11 formed on surface of the first substrate 10), and is transmitted through the first reflector (10 and 11) again.


Regarding claim 6, Inoguchi teaches the display device comprising, the light being transmitted through the fourth polarizer (20 which is the opposite side to the first polarizer and the other side of the eye that applicant’s claim 3 describes) and having the second polarization direction (column 11, lines 13-16 light rays emitted from the two-dimensional display device 12 pass through the polarizer 20 to become linearly polarized light and column 11, lines 30-35 the same is the case with light that is emitted from the two dimensional display device 13) is transmitted through the third reflector (15 of the other side of the eye that claim 3 describes-note: this component is only for one eye (right)).
Inoguchi in view of Iba does not specifically teach the light is reflected by the fourth reflector back to the third reflector, and is transmitted through the third reflector again.
Ohkawa teaches the display device (figure 4) comprising, the light is reflected by the fourth reflector (paragraph [0056] a second semi-transmitting reflecting layer 21 formed on the second substrate 20) back to the third reflector (paragraph [0053] a first semi-transmitting reflecting layer 11 formed on surface of the first substrate 10), and is transmitted through the third reflector (10 and 11) again.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use display device of Inoguchi in view of Iba with the light is reflected by the fourth .

Claims 8-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. US 7,982,972 as applied to claims 1 and 18 above, and further in view of Gollier et al. US 10,962,795.
Regarding claim 8, Inoguchi teaches the invention as set forth above but does not teach the first reflector has a first magnification; and the second reflector has a second magnification that is different from the first magnification. 
Gollier teaches the display device (figure 4), wherein the first reflector (reflector 442) has a first magnification (column 11, lines 8-45 increased optical power increases magnification rate of image light 420-1; note: this means that this magnification is smaller than the image light 420-1); and the second reflector (partial reflector 410-2) has a second magnification (column 1, lines 8-45 increased optical power increases magnification rate of image light) that is different from the first magnification (following the light ray in figure 4F and column 11, lines 8-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use display device of Inoguchi with the first reflector has a first magnification; and the second reflector has a second magnification that is different from the first magnification of Gollier for the purpose of increasing the resolution and enhancing the user experience (column 1, lines 25-30).

Regarding claim 9, Inoguchi teaches the invention as set forth above but does not teach the first reflector and the third reflector have a first magnification; and the second reflector and the fourth reflector have a second magnification that is different from the first magnification.
Gollier teaches the display device (figure 4), wherein the first reflector (reflector 442) and the third reflector (reflector 442; note: this means that this magnification is smaller than the image light 420-1; note: the following is the component which is on the opposite side of the eye (opposite side from the location of the first and second screen)) have a first magnification (column 11, lines 8-45 increased optical power increases magnification rate of image light 420-1); and the second reflector (partial reflector 410-2) and the fourth reflector (partial reflector 410-2; note: the following is the component which is on the opposite side of the eye (opposite side from the location of the first and second screen) ) have a second magnification (column 1, lines 8-45 increased optical power increases magnification rate of image light) that is different from the first magnification (following the light ray in figure 4F and column 11, lines 8-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display device of Inoguchi with the first reflector and the third reflector have a first magnification; and the second reflector and the fourth reflector have a second magnification that is different from the first magnification of Gollier for the purpose of increasing the resolution and enhancing the user experience (column 1, lines 25-30).

Regarding claim 10, Inoguchi teaches the invention as set forth above but does not teach a reflector element, wherein the reflector element receives light from the first reflector and light from the second reflector, and redirect the light from the first reflector and the light from the second reflector to the first position.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display device of Inoguchi with a reflector element, wherein the reflector element receives light from the first reflector and light from the second reflector, and redirect the light from the first reflector and the light from the second reflector to the first position of Gollier for the purpose of increasing the resolution and enhancing the user experience (column 1, lines 25-30).

Regarding claim 11, Inoguchi teaches the invention as set forth above but does not teach a reflector element, wherein the reflector element receives light from the first reflector, light from the second reflector, light from the third reflector and light from the fourth reflector, redirects the light from the first reflector and the light from the second reflector to the first position, and redirects the light from the third reflector and the light from the fourth reflector to the second position.
Gollier teach the display device (figure 4G), further comprising, a reflector element (reflector 412), wherein the reflector element (412) receives light from the first reflector (reflector 442), light from the second reflector (reflector 406), light from the third reflector (442;  note: the following is the component which is on the opposite side of the eye (opposite side from the location of the first and second screen)) and light from the fourth reflector (406; note: the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display device of Inoguchi with a reflector element, wherein the reflector element receives light from the first reflector, light from the second reflector, light from the third reflector and light from the fourth reflector, redirects the light from the first reflector and the light from the second reflector to the first position, and redirects the light from the third reflector and the light from the fourth reflector to the second position of Gollier for the purpose of increasing the resolution and enhancing the user experience (column 1, lines 25-30).

Regarding claim 12, Inoguchi in view of Gollier teaches the invention as set forth above and Gollier teaches the display device (figure 4G), wherein the reflector element is a partially-transmissive partially-reflective reflector (column 11, lines 19- 25 reflector 412 is a polarization selective reflector (e.g., a polarization beam splitter) configured to transmit light with a first linear polarization (e.g., light 420-1) while reflecting light with a second linear polarization 

Regarding claim 13, Inoguchi in view of Gollier teaches the invention as set forth above and Gollier teaches
the display device (figure 4G), wherein the reflector element is a partially-transmissive partially-reflective reflector (column 11, lines 19-25 reflector 412 is a polarization selective reflector (e.g., a polarization beam splitter) configured to transmit light with a first linear polarization (e.g., light 420-1) while reflecting light with a second linear polarization orthogonal to the first linear polarization.).  The reason for combining is the same as above in claim 11.

Regarding claim 20, Inoguchi teaches the invention as set forth above but does not teach the first reflector and the third reflector have a first magnification; and the second reflector and the fourth reflector have a second magnification that is different from the first magnification.
Gollier teaches the method (figure 4), wherein the first reflector (reflector 442) and the third reflector (reflector 442; note: the following is the component which is on the opposite side of the eye (opposite side from the location of the first and second screen)) have a first magnification (column 1, lines 8-45 increased optical power increases magnification rate of image light; note: this means that this magnification is smaller than the image light 420-1); and the second reflector (partial reflector 410-2) and the fourth reflector (partial reflector 410-2) have a second magnification (column 1, lines 8-45 increased optical power increases magnification rate of image light ) that is different from the first magnification (following the light ray in figure 4F and column 11, lines 8-45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872